EXHIBIT 10.6

 [exh10-6_14204793.jpg]
 
HSBC Bank USA, National Association
New York, NY 10018
Fax: (212) 525-5517
 
TO:  Adam Mizel
Email: amizel@cinedigm.com
 
FROM: Christian McGreevy
Fax: 212-525-5517
 
CC: Michael Nilsen
Email: michael.nilsen@ge.com
 
DATE: June 8, 2010
 
REFERENCE NUMBER: 545025HN

--------------------------------------------------------------------------------

 
Dear Sir/Madam,
 
The purpose of this letter agreement is to confirm the terms and conditions of
the Swap Transaction entered into between us on the Trade Date specified below
(the “Transaction”).  This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.
 
The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., (the
“Definitions”) are incorporated into this Confirmation.  In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.
 
This Confirmation evidences a complete binding agreement between HSBC Bank USA,
National Association (“Party A”) and Cinedigm Digital Funding I, LLC (“Party B”)
as to the terms of the Transaction to which this Confirmation relates. In
addition, the parties agree that for the purpose of this Transaction, this
Confirmation will supplement, form a part of, and be subject to an agreement in
the form of the 2002 ISDA Master Agreement as if the parties had executed an
agreement in such form, with the modifications described herein (but without any
Schedule (except for the election of the laws of the State of New York as the
governing law and US Dollars as the Termination Currency)).  Unless otherwise
expressly provided herein, in the event of any inconsistency between the
provisions of the 2002 ISDA Master Agreement and this Confirmation, the
Confirmation will prevail for purposes of this Transaction.  Annex 3 and.
Section 6 of the ISDA 2002 Master Agreement Protocol as published by the
International Swaps and Derivatives Association, Inc. on July 15, 2003 are
incorporated into and apply to this Confirmation.
 
In addition, upon the execution by Party A and Party B of a Master Agreement
(the “Agreement”), in the form published by the International Swaps and
Derivatives Association, Inc., with such modifications as Party A and Party B
shall in good faith agree in a Schedule thereto, this Confirmation will, if
acknowledged in writing by General Electric Capital Corporation (the “GE
Capital”), supplement, form a part of, and be subject to the Agreement and all
provisions contained or incorporated by reference in such Agreement upon its
execution shall govern this Confirmation. In the event of any conflict or
discrepancy between the terms of Part 5(i) of such Schedule and the terms of
this Confirmation, the terms of such Part of such Schedule shall govern and be
controlling.
 
 
 
 

--------------------------------------------------------------------------------

[exh10-6_14204793.jpg]
 
HSBC Bank USA, National Association
New York, NY 10018
Fax: (212) 525-5517
 
Party A and Party B agree to execute, not later than the date (the “Cut-Off
Date”) that is the 30th calendar day after the Trade Date of the Transaction
confirmed herein (or if such day is not a Business Day in respect of the
applicable locations of the parties, the next succeeding Business Day) an
Agreement as described in the preceding paragraph.  In the event that the
parties do not execute an Agreement this Transaction will, automatically and
without further action by the parties, terminate in accordance with Section
6(e)(ii) of the 2002 ISDA Master Agreement as though the Cut-Off Date were an
Early Termination Date and both parties were Affected Parties for the purposes
of this section.  For the avoidance of doubt, the rights and obligations of the
parties relating to payment which have accrued under this Transaction on or
prior to the Cut-Off Date (including without limitation, with respect to the
Early Termination Amount arid any default interest thereon) shall remain in full
force and effect.
 
This Transaction may not be amended, assigned or otherwise transferred to
another party by Party A or Party B without an executed acknowledgment by GE
Capital and Party A and Party B agree that any amendment or transfer without
such acknowledgment shall be void and of no force or effect; provided that Party
B hereby agrees and consents to any assignment by Party A of this Transaction
and all rights to payment thereunder to GE Capital at any time and for any
reason. It is further agreed that, upon such assignment, (i) Party A will
relinquish all rights and will be released from its duties and obligations under
this Transaction, and (ii) Party Band GE Capital will automatically and without
further action on the part of any party, be deemed to have entered into a
transaction containing the same terms as this Transaction, it being understood
and agreed that such transaction shall not reinstate any Transaction that may
have terminated hereunder.
 
 
1.           The terms of the particular Transaction to which this Confirmation
relates are as follows:
 
          Notional Amount:
As set forth in the Notional Amount Schedule below
 
          Trade Date:
June 7, 2010
 
          Effective Date:
June 15, 2011
 
          Termination Date:
June 15, 2013, subject to adjustment in
accordance with the Modified Following
Business Day Convention



 
Notional Amount Schedule
Period Start Date:*
Period End Date:*
Notional Amount:
The Effective Date
June 15, 2012
33,333,333.33
June 15, 2012
The Termination Date
26,666,666.66



* Each of the Period Start and Period End Dates referred to in the table above
will be subject to adjustment in accordance with the Modified Following Business
Day Convention.
 
 
2

--------------------------------------------------------------------------------

[exh10-6_14204793.jpg]
 
HSBC Bank USA, National Association
New York, NY 10018
Fax: (212) 525-5517
 
Fixed Amounts:
 
Fixed Rate Payer:
Party B
 
Fixed Rate Payer Payment Dates:
The 15th calendar day of each March, June, September and December, commencing on
September 15, 2011 and ending on the Termination Date, inclusive, subject to
adjustment in accordance with the Modified Following Business Day Convention
 
Fixed Rate:
2.16000 %
 
Fixed Rate Day Count Fraction:
Actual/360

 
Floating Amounts:
 
Floating Rate Payer:
Party A
 
Floating Rate Payer Payment Dates:
The15th calendar day of each March, June, September and December, commencing on
September 15, 2011 and ending on the Termination Date, inclusive, subject to
adjustment in accordance with the Modified Following Business Day Convention
 
Floating Rate for initial Calculation Period:
To be determined
 
Floating Rate Option:
USD-LIBOR-BBA
 
Designated Maturity:
Three month
 
Spread:
None
 
Floating Rate Day Count Fraction:
Actual/360
 
Reset Dates:
The first day of each Calculation Period·
 
Business Days:
New York and London
 

 
 
3

--------------------------------------------------------------------------------

[exh10-6_14204793.jpg]
 
HSBC Bank USA, National Association
New York, NY 10018
Fax: (212) 525-5517
 
Account Details:
 
                                                        Account for payments to
Party A:
As per Standard Settlement Instructions (SSI)
 
                                                         Account for payments to
Party B:
Please advise

 
Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by returning via fax an executed copy of this Confirmation to
the attention of Christian McGreevye.  Upon execution by Party A and Party B,
this Confirmation shall supersede and replace any prior agreement with respect
to the Transaction set forth herein and any prior agreement with respect to such
Transaction shall be of no further force or effect.  Failure by Party B to sign
and return this Confirmation shall not affect the validity or enforceability of
the relevant Transaction. .
 


HSBC BANK USA, NATIONAL ASSOCIATION
CINEDIGM DIGITAL FUNDING I, LLC
 
 
   
 /s/ Katherine Ortega
 
/s/ Adam M. Mizel
  Name:
KATHERINE ORTEGA  
  Name:
ADAM M. MIZEL
  Title:
Vice President  
  Title:
Chief Financial Officer
  ID #16364                 
  Name:
       
  Title:
       


 
Acknowledged for purposes of credit
support as of the date first written:
GENERAL ELECTRIC CAPITAL
CORPORATION
 
 
        Name:           Title: Vice President       

 
 
 
4
 
 